Securities Act File No.2-88816 Investment Company Act File No. 811-03940 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x PRE-EFFECTIVE AMENDMENT NO.o POST-EFFECTIVE AMENDMENT NO. 63x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 63x STRATEGIC FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on June 30, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) on (DATE) pursuant to paragraph (a) (1) 75 days after filing pursuant to paragraph (a) (2) on (DATE) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this Prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.The Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated June 29, 2010 DREYFUS SELECT MANAGERS LARGE CAP GROWTH FUND Class/TickerA DSLAXC DSLCXI DSLIX PROSPECTUS June 30, 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. [LOGO] BNY MELLON ®Dreyfus[LOGO] ASSET MANAGEMENT CONTENTS FUND SUMMARY Fund Summary FUND DETAILS Goal and Approach Investment Risks Management SHAREHOLDER GUIDE Choosing a Share Class Buying and Selling Shares General Policies Distributions and Taxes Services for Fund Investors Financial Highlights FOR MORE INFORMATION See back cover. FUND SUMMARY INVESTMENT OBJECTIVE The fund seeks capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 11 of the prospectus and in the How to Buy Shares section on page B-38 of the fund’s Statement of Additional Information (SAI).Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Class A Class C Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .75 .75 Distribution (12b-1) fees none .75 none Other expenses (including shareholder services fees)* .60 Total annual fund operating expenses Fee waiver and/or expense reimbursement (.10) (.10) (.10) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 1.00 *Other expenses are based on estimated amounts for the current fiscal year. Dreyfus has contractually agreed, until October 1, 2011, to waive receipt of its fees and/orassume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.00%. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A $ 695 $ 969 Class C $ 303 $ 648 Class I $ 102 $ 340 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A $ 695 $ 969 Class C $ 203 $ 648 Class I $ 102 $ 340 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of large cap companies.The fund currently considers large cap companies to be those companies with market capitalizations of $10 billion or more at the time of purchase.Because the fund may continue to hold a security whose market capitalization decreases, a substantial portion of the fund’s holdings can have market capitalizations of less than $10 billion at any given time.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The fund’s assets are currently allocated among three subadvisers – Cupps Capital Management, LLC, Goldman Sachs Asset Management, L.P. and Mar Vista Investment Partners, LLC – each of which acts independently of the others and uses its own methodology to select portfolio investments. The fund is non-diversified, which means that a relatively high percentage of the fund’s assets may be invested in a limited number of issuers. PRINCIPAL RISKS An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The fund’s share price fluctuates, sometimes dramatically, which means you could lose money. ● Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. ● Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. ● Large cap stock risk.By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. ● Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. ● Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. ● Multi-manager risk.Eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. ● Allocation risk.There can be no assurance that the allocation of the fund’s assets among the subadvisers will be effective in achieving the fund’s investment goal. ● Non-diversification risk.Because the fund may invest a relatively high percentage of its assets in a limited number of issuers, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. PERFORMANCE As a new fund, past performance information is not available for the fund as of the date of this prospectus.Annual performance returns provide some indication of the risks of investing in the fund by showing changes in performance from year to year.Comparison of fund performance to an appropriate index indicates how the fund’s average annual returns compare with those of a broad measure of market performance.The fund’s past performance (before and after taxes) is no guarantee of future results. PORTFOLIO MANAGEMENT The fund’s investment adviser is The Dreyfus Corporation (Dreyfus).Dreyfus has engaged its affiliate, EACM Advisors LLC (EACM), to serve as the fund’s portfolio allocation manager, responsible for evaluating and recommending subadvisers for the fund.Keith L. Stransky and Robert B. Mayerick, each of EACM, have been primarily responsible for the evaluation and recommendation of subadvisers since the fund’s inception.Mr. Stransky is the chief investment officer and a senior portfolio manager for EACM, and Mr. Mayerick is a senior vice president and portfolio manager for EACM. The fund’s assets are allocated among three subadvisers – Cupps Capital Management, LLC, Goldman Sachs Asset Management, L.P. and Mar Vista Investment Partners, LLC – who provide the fund with portfolio managers responsible for the day-to-day management of the portion of the fund’s portfolio managed by the respective subadviser. PURCHASE AND SALE OF FUND SHARES In general, the fund’s minimum initial investment is $1,000 and the minimum subsequent investment is $100.You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com.You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-5268. TAX INFORMATION The fund’s distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. FUND DETAILS GOAL AND APPROACH The fund seeks capital appreciation.This objective may be changed by the fund’s board, upon 60 days’ prior notice to shareholders.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of large cap companies.The fund currently considers large cap companies to be those companies with market capitalizations of $10 billion or more at the time of purchase.Because the fund may continue to hold a security whose market capitalization decreases, a substantial portion of the fund’s holdings can have market capitalizations of less than $10 billion at any given time.The fund’s benchmark is the Russell 1000® Growth Index,an unmanaged index that measures the performance of those Russell 1000 Index companies (the 1,000 largest companies in the Russell 3000® Index (the 3,000 largest U.S. companies based on total market capitalization), which represents approximately 90% of the total market capitalization of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values.As of February 28, 2010, the market capitalization of the companies included in the Russell 1000 Growth Index ranged between $239 million and $308 billion.The fund’s stock investments may include common stocks, preferred stocks, convertible securities, and securities issued by real estate investment trusts (REITs), including stock purchased in initial public offerings (IPOs) or shortly thereafter.REITs are pooled investment vehicles that invest primarily in income-producing real estate or loans related to real estate.The fund’s portfolio is constructed so as to have a growth tilt.The fund may invest up to 15% of its assets in foreign securities. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy.The fund also may invest in exchange traded funds (ETFs) and similarly structured pooled investments in order to provide exposure to certain equity markets. The fund uses a “multi-manager” approach by selecting one or more subadvisers to manage the fund’s assets.The fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval.The Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has engaged its affiliate, EACM Advisors LLC (EACM), to evaluate and recommend subadvisers for the fund.EACM seeks subadvisers for the fund that complement each other’s specific style of investing, consistent with the fund’s investment goal, and recommends the portion of the fund’s assets to be managed by each subadviser.The percentage of the fund’s assets allocated to a subadviser may be adjusted by up to 20% of the fund’s assets without the approval of the fund’s board.EACM monitors and evaluates the performance of the subadvisers for the fund and will advise and recommend to Dreyfus and the fund’s board any changes to the fund’s subadvisers.Dreyfus has ultimate responsibility (subject to oversight by the board) to supervise the subadvisers and recommend the hiring, termination, and replacement of the subadvisers to the board. The fund’s assets are currently allocated among three subadvisers, each of which acts independently of the others and uses its own methodology to select portfolio investments. Cupps Capital Management, LLC (CCM) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to CCM is approximately 40%.CCM’s investment philosophy maintains that earnings growth is the primary variable driving intermediate and long term stock performance and CCM therefore focuses on companies it believes are poised to experience high or improving rates of earnings growth.CCM uses a proprietary investment framework to evaluate the attractiveness of stocks.CCM’s investment approach begins with fundamental analysis to determine valuation and then considers four additional perspectives that include both fundamental and technical disciplines, to generate an overall opinion of a stock’s attractiveness.Sell decisions, like buy decisions, take into account these same perspectives.If a company’s financial results fall significantly off its projected growth path, either in terms of product sales or market development, or if the company loses significant competitive advantage, or if the stock demonstrates poor technical behavior, positions will most likely be reduced or eliminated entirely. Goldman Sachs Asset Management, L.P. (GSAM) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to GSAM is approximately 40%.GSAM’s Growth Team approaches investing with the belief that wealth is created through the long-term ownership of a growing business.GSAM employs a bottom-up approach to stock selection.GSAM’s growth investment philosophy is three-fold:(1) invest as if buying the company/business, not simply trading its stock – understand the business, management, products and competition, perform intensive, hands-on fundamental research, seek businesses with strategic competitive advantages over the long-term, and expect each company’s stock price ultimately to track the growth in the value of the business; (2) buy high-quality growth businesses that possess strong business franchises, favorable long-term prospects and excellent management; and (3) buy strong long-term growth companies at attractive valuations after performing rigorous valuation analysis based on discounted cash flow, private market value and cash flow and earnings multiples.GSAM typically sells a stock if the company’s long-term fundamentals deteriorate or GSAM initially assessed those fundamentals incorrectly, the company pursues a strategy deemed by GSAM to be a misallocation of the company’s capital, the stock becomes extremely overvalued based on GSAM’s determination of the company’s intrinsic business value, for risk management or portfolio diversification, or if there are other investment opportunities with better risk/reward profiles. Mar Vista Investment Partners, LLC (Mar Vista) serves as a subadviser to the fund.The initial percentage of the fund’s assets allocated to Mar Vista is approximately 20%.Mar Vista employs a bottom-up approach to stock selection, seeking high quality growth companies whose stocks are trading at discounts to fair value.Mar Vista looks for companies with sustainable competitive advantages and opportunities to grow and reinvest capital at higher rates than their cost of capital.Mar Vista also seeks to invest in companies with managements with a proven ability to allocate capital in ways that maximize shareholder value.Mar Vista’s investment approach balances both the protection of capital as well as the appreciation potential of a stock.Mar Vista values companies as private entities, discounting free cash flows or economic value added, to determine the intrinsic worth of the business.Mar Vista uses scenario analysis to determine a “margin of safety,” or discount to fair value, which varies depending on the stability and predictability of the business.The wider the range of potential outcomes, the higher the margin of safety required for investment.Mar Vista typically sells a stock if the market price exceeds the portfolio managers’ estimate of fair value, the company’s fundamentals fall short of Mar Vista’s investment thesis, or when there are more attractive investment alternatives. INVESTMENT RISKS The fund’s principal risks are discussed below.An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. ● Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security’s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. ● Issuer risk.The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer’s products or services. ● Large cap stock risk.By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. ● Growth stock risk.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. ● Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund’s performance to be more or less sensitive to developments affecting those companies, industries or sectors. ● Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund’s share price may fall dramatically.Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. ● Multi-manager risk.Although EACM, subject to Dreyfus’ supervision, monitors and seeks to coordinate the overall management of the fund’s assets by the subadvisers, eachsubadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another.As a result, the fund’s exposure to a given stock, industry or investment style could unintentionally be greater or smaller than it would have been if the fund had a single adviser.In addition, if one subadviser buys a security during a time frame when another subadviser sells it, the fund will incur transaction costs and the fund’s net position in the security may be approximately the same as it would have been with a single adviser and no such sale and purchase. ● Allocation risk.The ability of the fund to achieve its investment goal depends, in part, on the ability of EACM, subject to Dreyfus’ supervision and approval, to effectively allocate the fund’s assets among the subadvisers.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. ● Non-diversification risk.The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers.Therefore, the fund’s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. In addition to the principal risks described above, the fund is subject to the following additional risks. ● Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile and less liquid than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. ●
